Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 1/14/2022.
Claims 1, 5-8, 12-15 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 1, 5-8, 12-15 respectively are allowed and renumbered as claims 1, 2-5, 6-9 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “storing, in the memory, one or more message templates, each message template, of the one or more message templates, comprising one or more values of parameters associated with a respective type of message that may be received by the service message template; storing, in the memory, the new request message template in association with the identifier and the one or more target resources; receiving, from a device on the communications network, a message targeting a resource of the network apparatus matching a target resource of the one or more target resources associated with the new request message template; Page 2 of 16DOCKET NO.: 101859.001478PATENT Application No.: 16/645,971 Office Action Dated: October 14, 2021 retrieving, from the memory in response to the message from the device, a stored message template associated with the resource targeted  in the message received from the device; combining ”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453